DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
It is acknowledged that the instant application is a Continuation of Application No. 15/364,466, filed on 11/30/2016.
Additionally, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitation(s): “the locking mechanism consisting of:…the solenoid assembly comprising: a solenoid; a solenoid bias member; and a solenoid plunger” [Claim 1] (figs 4a and 4b illustrate solenoid 40 including a flange with bore which suggests screws or other fasteners used to attach solenoid 40 to a housing, and thus figs 4a and 4b do not illustrate that locking only includes solenoid, solenoid bias member, solenoid plunger as required by Claim 1); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the locking mechanism consisting of:…” [Claim 1].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re 1, the limitation “the locking mechanism consisting of:…the solenoid assembly comprising: a solenoid; a solenoid bias member; and a solenoid plunger” lacks written description support. MPEP 2173.05(i) indicates that any negative limitation or exclusionary proviso must have basis in the original disclosure. In the instant case, the transitional phrase “consisting of” is an exclusionary proviso in that the transitional phrase excludes any element for the locking mechanism other than the solenoid assembly including the solenoid, solenoid bias member, and solenoid plunger. However, the limitation “consisting of” lacks antecedent basis within the specification (see above specification objection) and thus the specification does not provide a basis for using the transitional phrase “consisting of”. Furthermore, Figures 4a and 4b of the 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re 1, the limitation “the locking mechanism consisting of:…the solenoid assembly comprising: a solenoid; a solenoid bias member; and a solenoid plunger” renders the claim indefinite. MPEP 2173.05(i) indicates that any negative limitation or exclusionary proviso must have basis in the original disclosure. In the instant case, the transitional phrase “consisting of” is an exclusionary proviso in that the transitional phrase excludes any element for the locking mechanism other than the solenoid assembly including the solenoid, solenoid bias member, and solenoid plunger. However, because the limitation “consisting of” lacks antecedent basis within the specification and the specification does not clearly articulate what features can be excluded, based on the current record, it is unclear what features are excluded that may be required for an operable device within the RAT assembly.
For example, Figures 4a and 4b of the instant application illustrate the solenoid (40) including a flange with holes that one of ordinary skill in the art recognizes as being for the purpose of receiving screws or other fasteners to attach the solenoid within the larger RAT assembly. It is unclear if fastening screws are precluded by the limitation and it is not clear that an operable device can be defined without additional features, like the fastening screw, in addition to the solenoid, solenoid bias member, and solenoid plunger. For example, without some fastening means attaching the solenoid (40) within the device the overall device would fall apart as there is no means for fixing the solenoid (40) within the device. It is further unclear if the features of a power source, controller, and electrical wires (or wireless transmitter) are precluded by the “consisting of” 

    PNG
    media_image1.png
    199
    349
    media_image1.png
    Greyscale

	Claim 1 also includes further use of transitional phrases “comprising” that contradict the scope of the “consisting of” limitation. For example, Claim 1 defines the locking mechanism using the closed transitional phrase “consisting of: a solenoid assembly,” however, Claim 1 further defines the solenoid assembly using the open transitional phrase “comprising” which allows for unrecited features where the transitional phrase “consisting of” does not. Claim 1 uses transitional phrases that both preclude unrecited features and allow for unrecited features, and thus it is unclear what features are allowed by the claim. Ultimately, it is unclear exactly what features are precluded by the limitations and what features are allowed, and thus it is unclear what features read on, and do not read on, the limitations of Claim 1. Therefore, the metes and bounds of the claim cannot be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, as best understood (see above 35 USC 112(a),(b) rejections), is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozanich (US 2015/0167702) in view of Braun (US 5,048,656).
Re 1, Ozanich discloses: a ram air turbine (paragraph [0019]) assembly comprising: a ram air turbine including an actuator (16); an axially movable lock bolt (expanded diameter portion of 64 defining 68 or 42) configured to actuate movement of the connected actuator; and a locking mechanism (82) for releasably locking the lock bolt against axial movement (82 locks 64 against axial movement, axial movement of 64 required for movement of 42), the locking mechanism comprising: an axially moveable 
Ozanich does not disclose: the locking mechanism consisting of: a solenoid assembly arranged, in use, in proximity to the axially moveable member, the solenoid assembly comprising: a solenoid; a solenoid bias member; and a solenoid plunger having a plunger tip; wherein when the solenoid is in a first state not being energized, the bias member causes the solenoid plunger to move to bring the plunger tip into locking engagement with the axially moveable member by securing in the recess or detent on the axially movable member to prevent axial movement of the axially movable member and the lock bolt, and when the solenoid is in a second, opposite state of being energized, the solenoid causes the solenoid plunger to move to bring the plunger tip out of locking engagement with the axially moveable member thus permitting axial movement thereof together with the lock bolt.
Braun teaches: the locking mechanism consisting of: a solenoid assembly (fig 2) arranged, in use, in proximity to the axially moveable member (8), the solenoid assembly comprising: a solenoid (60); a solenoid bias member (56); and a solenoid plunger (54,58) having a plunger tip (62); wherein when the solenoid is in a first state not being energized, the bias member causes the solenoid plunger to move to bring the plunger tip into locking engagement with the axially moveable member by securing in 
It has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In the instant case, one of ordinary skill recognizes the locking mechanism (82) of Ozanich as a manually actuated mechanism while the disclosed locking mechanism of Braun is an automatic locking mechanism through the use of the solenoid. One of ordinary skill in the art is reasonably motivated to consider replacing the manually operated locking mechanism of Ozanich with a known automatic locking mechanism. Furthermore, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the prior art Ozanich contained a device which differed from the claimed device by the substitution of a known locking mechanism. One of ordinary skill in the art could have substituted the known locking mechanism of Braun for the locking mechanism of Ozanich to achieve the predictable results of automating the manually operated locking mechanism of Ozanich.  

Re 2, Ozanich further discloses: wherein said axially moveable member comprises a piston (paragraph [0022]) in moveable engagement with the lock bolt.
Re 3, Braun further teaches: wherein the solenoid bias member comprises a spring (fig 2).
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
Re 1, Applicant argues that Ozanich does not teach or suggest the use of a solenoid.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of Claim 1 is based on a combination of Ozanich in view of Braun. Braun teaches the solenoid and thus the resulting combination discloses the limitations of Claim 1.
Re 1, Applicant argues that Braun is not concerned with an RAT turbine as Braun is concerned with a clutch assembly.
Applicant does not explicitly argue that Applicant considers Braun to be non-analogous art, however, Applicant’s argument that Braun is not concerned with a RAT turbine is interpreted as being an argument that Applicant does not consider Braun to be analogous art.
In response to applicant's argument that Braun is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, paragraph [0002] of the instant application discloses that the present disclosure relates to locking/unlocking mechanisms for deployable components. While Claim 1 recites a ram air turbine assembly, and paragraph [0002] of the specification of .
Furthermore, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. In the instant case, Ozanich disclosed a manually operated locking assembly while Braun disclosed an automated locking 
Re 1, Applicant argues that in both Ozanich and Braun, fluid is required as the release impulse, and that even if one were to consider combining the teaching of Braun with that of Ozanich to replace the lever with a solenoid, the resulting system would still operate the release based on the hydraulic power/fluid pressure.
In response to Applicant’s arguments, Applicant’s arguments are not related to any particular claim limitation, and are thus not persuasive. The resulting combination of Ozanich in view of Braun discloses the limitations of Claims 1-3 for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656     

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656